Title: From Thomas Jefferson to George Reveley, 4 November 1792
From: Jefferson, Thomas
To: Reveley, George



Sir
Philadelphia Nov. 4. 1792.

The bonds you executed for David Ross and Reuben Smith for £45.5 payable Dec. 15. 1792 and the like sum payable Dec. 15. 1793
for yourself and Robert Wilson for £21.5 payable Dec. 15. 1792. and£21.5 payable Dec. 15. 1793.

for yourself Wm. Mickle and Reuben for £39.5. payable Dec. 15. 1792. and £39.5 payable Dec. 15. 1793.
are delivered into the hands of Mr. Hanson whom I have constituted my attorney for the receipt and application of these monies. To him therefore you will be pleased to pay them at his residence in Petersburg, and his receipt and proceedings relative thereto shall be good. I am Sir your humble servt

Th: Jefferson

